DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed April 25, 2022 has been entered.  Claims 1, 3-11, and 13-22 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pre-Grant Publication No. 20180158060) in view of Kim (U.S. Pre-Grant Publication No. 20120038668), Dow (U.S. Patent No. 9904808), and Arumugam (U.S. Patent No. 9875600).

Claim 1
	Regarding Claim 1, Adams teaches:
A computer-implemented method for managing a data process in a virtual reality setting, the method comprising: receiving electronic signals representing data for a payment transaction associated with a sender identifier and a recipient identifier (See at least Paragraph 178: A user terminal [sender device] initiates an electronic transaction on behalf of a user. The user may be associated with a user identifier [i.e., a sender identifier, Paragraph 56] that allows the server to associate the user with a corresponding authentication code. Additionally, it is not explicitly stated that the augmented reality user device [i.e., a recipient device] has a corresponding identifier. However, it would have been obvious to one of ordinary skill in the art that such a device would need some form of identification in order to communicate with other devices within the system);
receiving, by a remote device associated with the sender identifier (remote sender device), electronic signals representing… one or more input associated with one or more virtual reality (VR) elements of a virtual reality experience template to be associated with the pending electronic payment transaction, wherein the virtual reality experience template defines digitally generated content associated with the arrangement of interactive elements around the remote sender device (See at least Paragraphs 135-138: The augmented reality user device may receive a virtual authentication object and overlay [i.e., a template] from the electronic terminal. The virtual authentication object may include details regarding how information should be input [e.g., an assignment of values to each key of the input device]. The virtual authentication object and overlay may be sent from the electronic transaction terminal [i.e., the sender device] to the augmented reality user device. Therefore, the electronic transaction terminal must generate/receive the virtual authentication object before sending it to the augmented reality user device);
based on the data for the pending electronic payment transaction, the data identifying the arrangement of interactive elements around the remote sender device, and the one or more VR elements: generating a custom virtual reality experience token, the custom virtual reality experience token identifying the virtual reality experience template, [[customizations of the virtual reality experience template]], and a condition required to complete the pending electronic payment transaction (See at least Paragraph 180: Describes a request to verify payment card information. The request includes a virtual authentication object [i.e., a virtual reality experience token]. The virtual authentication object may comprise a virtual object template [i.e., a virtual reality experience template, Paragraph 183] which can be manipulated by a user to enter an authentication code [i.e., a condition required to complete the payment transaction]. Additionally, the template may correspond to a physical object [Paragraph 11]. Therefore, the virtual/augmented reality device may use data representing the environment around the user to create the template/overlay);
transmitting, from the remote sender device, the custom virtual reality experience token to the recipient device associated with the pending electronic payment transaction, the custom virtual reality experience token useable by the recipient device to access or generate, via a VR token management platform, a customized virtual reality experience token based on the virtual reality experience template identified by the custom virtual reality experience token [[and customized by the customizations]] (See at least Paragraph 180-184: The augmented reality user device [i.e. a recipient device] receives the authentication request, which includes the virtual authentication object, from the authentication server. The augmented reality user device then allows the user to interact with the virtual object template/overlay to provide authentication input); and
upon receiving electronic signals representing one or more inputs at the recipient device which result in satisfaction of the condition, generating signals to trigger a data process for executing the pending electronic payment transaction (See at least Paragraphs 186-191: The authentication server receives the code input by the user and compares the received code to a code stored in a database record for the payment card to determine if there is a match.  If the authentication codes match, the electronic transaction is verified).

	Regarding Claim 1, Adams does not explicitly teach, but Kim, however, does teach: 
receiving, by a remote device associated with the sender identifier (remote sender device), electronic signals representing: data identifying an arrangement of interactive elements around the remote sender device, said data obtained by a sensor device associated with the remote sender device (See at least Paragraphs 217 and 218: Describes a system for capturing and transmitting data in a virtual reality environment. The mobile terminal [i.e., a sender device] may capture an image of a target object [i.e., an arrangement of interactive elements]. The mobile terminal may comprise may comprise a camera [i.e., a sensor] that captures this data [See Paragraph 42]. The mobile terminal may acquire AR generation information associated with the captured image, and submit the AR generation information to a different mobile terminal [i.e., a recipient device, see Paragraph 222]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams and Kim in order to provide various information to the user in an augmented reality setting. This information includes information regarding real-world objects around the user (Kim: Paragraph 7).
	
	Regarding Claim 1, the combination of Adams and Kim does not explicitly teach, but Dow, however, does teach: 
the custom virtual experience token identifying… customizations of the virtual reality experience template… wherein the customizations of the virtual reality experience template are based in part on the data identifying the arrangement of interactive elements around the sender device, and said customizations selected at the sender device, said customizations defining how the digitally generated content of the arrangement of interactive elements around the sender device is to be superimposed on a display view of a device associated with the recipient identifier (recipient device) (See at least Col. 4, Line 45 - Col. 5, Line 2: The numeric encryption program generates a random keypad layout [i.e., customizations of the virtual reality experience] using an encryption technique, and sends the keypad layout to the user's augmented reality device. The keypad layout is utilized by the user's augmented reality device to display a randomized sequence of keys on the user's augmented reality device); and
said customizations selected at the sender device prior to generation of the custom virtual reality experience token (See at least Col. 4, Line 45 - Col. 5, Line 2: The random keypad layout is generated at the numeric computing device [i.e. the sender device] before being transmitted to the user's augmented reality device).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, and Dow in order to allow the secure use of devices having numeric keypad input interfaces by using an augmented reality device to overlay numbers on blank keys with a random order (Dow: Col. 2, Lines 18-33). 

	Regarding Claim 1, the combination of Adams, Kim, and Dow does not explicitly teach, but Arumugam, however, does teach:
The customized virtual reality experience including presentation of a message at the device associated with the recipient identifier (See at least Figure 5: The user device displays a message indicating an action that must be completed by the user [such as, "select (i) for game info"]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, Dow, and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.

Claim 3
	Regarding Claim 3, Adams teaches:
wherein the customized virtual reality experience template comprises an augmented virtual reality-based user experience (See at least Paragraph 1: The augmented reality display device displays authentication objects in an augmented reality scene).

Claim 4
	Regarding Claim 4, Adams teaches:
wherein the condition comprises one or more action items required from the device associated with the recipient identifier (See at least Paragraphs 182-184: The user is required to perform one or more gestures in order to enter the authentication code [i.e., fulfil the condition]).

Claim 5
	Regarding Claim 5, the combination of Adams, Kim, and Dow does not explicitly teach, but Arumugam, however, does teach:
wherein the custom virtual reality experience token comprises a field representative of the message to be presented at the device associated with the recipient (See at least Figure 5: The augmented reality experience presented to the user comprises a field to display messages [such as, "select (i) for game info"]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, Dow, and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.

Claim 6
	Regarding Claim 6, Adams teaches:
wherein the data for the pending electronic payment transaction comprises at least one of: a fund amount, the recipient identifier, the sender identifier, the message to be presented, an expire date, a currency type, or a payment method (See at least Paragraph 179: The user terminal transmits information about a payment card [i.e., a payment method] to be used to complete the electronic transaction).

Claim 7
	Regarding Claim 7, the combination of Adams and Kim does not explicitly teach, but Dow, however, does teach:
wherein the one or more VR elements comprises one or more customization selections received from the remote sender device (See at least Col. 4, Line 45 - Col. 5, Line 2: The numeric encryption program generates a random keypad layout [i.e., customization selections] and sends the keypad layout to the user's augmented reality device [i.e., the keypad layout is received by the user’s augmented reality device from the numeric computing device]. The keypad layout is utilized by the user's augmented reality device to display a randomized sequence of keys on the user's augmented reality device).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, and Dow in order to allow the secure use of devices having numeric keypad input interfaces by using an augmented reality device to overlay numbers on blank keys with a random order (Dow: Col. 2, Lines 18-33).

Claim 8
	Regarding Claim 8, the combination of Adams and Kim does not explicitly teach, but Dow, however, does teach:
wherein the customization selections comprises one or more augmented reality elements of an augmented reality, the one or more augmented reality elements being indicative of digitally generated content incorporated into the virtual reality experience template at the recipient device (See at least Col. 4, Line 45 - Col. 5, Line 2: The numeric encryption program generates a random keypad layout [i.e., customizations of the virtual reality experience] and sends the keypad layout to the user's augmented reality device. The keypad layout is utilized by the user's augmented reality device to display a randomized sequence of keys on the user's augmented reality device).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, and Dow in order to allow the secure use of devices having numeric keypad input interfaces by using an augmented reality device to overlay numbers on blank keys with a random order (Dow: Col. 2, Lines 18-33).

Claim 9
	Regarding Claim 9, Adams teaches:
Where the one or more VR elements comprises at least an interactive element (See at least Paragraph 51: The user may interact with the virtual authentication object to enter an authentication code).

Claim 10
	Regarding Claim 10, the combination of Adams, Kim, and Dow does not explicitly teach, but Arumugam, however, does teach:
Wherein the message comprises text indicating the condition to be fulfilled at the device associated with the recipient identifier (See at least Figure 5: The user device displays a message indicating an action that must be completed by the user [such as, "select (i) for game info"]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, Dow, and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.

Claim 11
	Regarding Claim 11, Adams teaches:
A computer system for managing a data process in a virtual reality setting, the system comprising a processor and a non-transitory computer-readable medium having machine readable instructions stored thereon, the instructions, when executed, configures the processor to: receive electronic signals representing data for a pending electronic payment transaction associated with a sender identifier and a recipient identifier (See at least Paragraph 178: A user terminal [i.e., a sender device] initiates an electronic transaction on behalf of a user. The user may be associated with a user identifier [i.e., a sender identifier, Paragraph 56] that allows the server to associate the user with a corresponding authentication code. Additionally, it is not explicitly stated that the augmented reality user device [i.e., the recipient device] has a corresponding identifier. However, it would have been obvious to one of ordinary skill in the art that such a device would need some form of identification in order to communicate with other devices within the system);
receive, by a device associated with the sender identifier (remote sender device), electronic signals representing… one or more input associated with one or more virtual reality (VR) elements of a virtual reality experience template to be associated with the pending electronic payment transaction wherein the virtual reality experience template defines digitally generated content associated with the arrangement of interactive elements around the remote sender device (See at least Paragraphs 135-138: The augmented reality user device may receive a virtual authentication object and overlay [i.e., a template] from the electronic terminal. The virtual authentication object may include details regarding how information should be input [e.g., an assignment of values to each key of the input device]. The virtual authentication object and overlay may be sent from the electronic transaction terminal [i.e., the sender device] to the augmented reality user device. Therefore, the electronic transaction terminal must generate/receive the virtual authentication object before sending it to the augmented reality user device);
based on the data for the pending electronic payment transaction, the data identifying the arrangement of interactive elements around the remote sender device, and the one or more VR elements: generate a custom virtual reality experience token, the custom virtual reality experience token identifying the virtual reality experience template, [[customizations of the virtual reality experience template]], and a condition required to complete the pending electronic payment transaction (See at least Paragraph 180: Describes a request to verify payment card information. The request includes a virtual authentication object [i.e., a virtual reality experience token]. The virtual authentication object may comprise a virtual object template [i.e., a virtual reality experience template, Paragraph 183] which can be manipulated by a user to enter an authentication code [i.e., a condition required to complete the payment transaction]. Additionally, the template may correspond to a physical object [See Paragraph 11]. Therefore, the virtual/augmented reality device may use data representing the environment around the user to create the template/overlay);
transmit, from the remote sender device, the custom virtual reality experience token to the recipient device that is associated with the pending electronic payment transaction, the custom virtual reality experience token useable by the recipient device to access or generate, via a VR token management platform, a customized virtual reality experience template based on the virtual reality experience template identified by the custom virtual reality experience token [[and customized by the customizations]] (See at least Paragraph 180-184: The augmented reality user device [i.e. a recipient device] receives the authentication request, which includes the virtual authentication object, from the authentication server. The augmented reality user device then allows the user to interact with the virtual object template/overlay to provide authentication input); and
upon receiving electronic signals representing one or more inputs at the recipient device which result in satisfaction of the condition, generating signals to trigger a data process for executing the pending electronic payment transaction (See at least Paragraphs 186-191: The authentication server receives the code input by the user and compares the received code to a code stored in a database record for the payment card to determine if there is a match.  If the authentication codes match, the electronic transaction is verified).

	Regarding Claim 11, Adams does not explicitly teach, but Kim, however, does teach: 
receive, by a device associated with the sender identifier (remote sender device), electronic signals representing: data identifying an arrangement of interactive elements around the remote sender device, said data obtained by a sensor device associated with the remote sender device (See at least Paragraphs 217 and 218: Describes a system for capturing and transmitting data in a virtual reality environment. The mobile terminal [i.e., a sender device] may capture an image of a target object [i.e., an arrangement of interactive elements]. The mobile terminal may comprise may comprise a camera [i.e., a sensor] that captures this data [See Paragraph 42]. The mobile terminal may acquire AR generation information associated with the captured image and submit the AR generation information to a different mobile terminal [i.e., a recipient device, see Paragraph 222]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams and Kim in order to provide various information to the user in an augmented reality setting. This information includes information regarding real-world objects around the user (Kim: Paragraph 7).

	Regarding Claim 11, the combination of Adams and Kim does not explicitly teach, but Dow, however, does teach: 
the custom virtual experience token identifying… customizations of the virtual reality experience… wherein the customizations of the virtual reality experience are based in part on the data identifying the arrangement of interactive elements around the remote sender device, and said customizations selected at the remote sender device, said customizations defining how the digitally generated content of the arrangement of interactive elements around the remote sender device is to be superimposed on a display view of a device associated with the recipient identifier (recipient device) (See at least Col. 4, Line 45 - Col. 5, Line 2: The numeric encryption program generates a random keypad layout [i.e., customizations of the virtual reality experience] using an encryption technique, and sends the keypad layout to the user's augmented reality device. The keypad layout is utilized by the user's augmented reality device to display a randomized sequence of keys on the user's augmented reality device); and
said customizations selected at the remote sender device prior to generation of the custom virtual reality experience token (See at least Col. 4, Line 45 - Col. 5, Line 2: The random keypad layout is generated at the numeric computing device [i.e., the sender device] before being transmitted to the user's augmented reality device).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, and Dow in order to allow the secure use of devices having numeric keypad input interfaces by using an augmented reality device to overlay numbers on blank keys with a random order (Dow: Col. 2, Lines 18-33).

	Regarding Claim 11, the combination of Adams, Kim, and Dow does not explicitly teach, but Arumugam, however, does teach:
the customized virtual reality experience template including presentation of a message at the device associated with the recipient identifier (See at least Figure 5: The user device displays a message indicating an action that must be completed by the user [such as, "select (i) for game info"]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, Dow, and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.

Claim 13
	Regarding Claim 13, Adams teaches:
wherein the customized virtual reality experience template comprises an augmented virtual reality-based user experience (See at least Paragraph 1: The augmented reality display device displays authentication objects in an augmented reality scene).

Claim 14
	Regarding Claim 14, Adams teaches:
wherein the condition comprises one or more action items required from the device associated with the recipient identifier (See at least Paragraphs 182-184: The user is required to perform one or more gestures in order to enter the authentication code [i.e., fulfil the condition]).

Claim 15
	Regarding Claim 15, the combination of Adams, Kim, and Dow does not explicitly teach, but Arumugam, however, does teach:
wherein the custom virtual reality experience token comprises a field representative of the message to be presented at the device associated with the recipient identifier (See at least Figure 5: The augmented reality experience presented to the user comprises a field to display messages [such as, "select (i) for game info"]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, Dow, and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.

Claim 16
	Regarding Claim 16, Adams teaches:
wherein the data for the pending electronic payment transaction comprises at least one of: a fund amount, the recipient identifier, the sender identifier, the message to be presented, an expire date, a currency type, or a payment method (See at least Paragraph 179: The user terminal transmits information about a payment card [i.e., a payment method] to be used to complete the electronic transaction).

Claim 17
	Regarding Claim 17, the combination of Adams and Kim does not explicitly teach, but Dow, however, does teach:
wherein the one or more VR elements comprises one or more customization selections received from the recipient device (See at least Col. 4, Line 45 - Col. 5, Line 2: The numeric encryption program generates a random keypad layout [i.e., customizations of the virtual reality experience] and sends the keypad layout to the user's augmented reality device. The keypad layout is utilized by the user's augmented reality device to display a randomized sequence of keys on the user's augmented reality device [i.e., the keypad layout is received by the user from the augmented reality device]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, and Dow in order to allow the secure use of devices having numeric keypad input interfaces by using an augmented reality device to overlay numbers on blank keys with a random order (Dow: Col. 2, Lines 18-33).

Claim 18
	Regarding Claim 18, the combination of Adams and Kim does not explicitly teach, but Dow, however, does teach:
wherein the customization selections comprises one or more augmented reality elements of an augmented reality, the one or more augmented reality elements being indicative of digitally generated content incorporated into the virtual reality experience template at the recipient device (See at least Col. 4, Line 45 - Col. 5, Line 2: The numeric encryption program generates a random keypad layout [i.e., customizations of the virtual reality experience] and sends the keypad layout to the user's augmented reality device. The keypad layout is utilized by the user's augmented reality device to display a randomized sequence of keys on the user's augmented reality device).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, and Dow in order to allow the secure use of devices having numeric keypad input interfaces by using an augmented reality device to overlay numbers on blank keys with a random order (Dow: Col. 2, Lines 18-33).

Claim 19
	Regarding Claim 19, Adams teaches:
Where the one or more VR elements comprises at least an interactive element (See at least Paragraph 51: The user may interact with the virtual authentication object to enter an authentication code).

Claim 20
	Regarding Claim 20, the combination of Adams, Kim, and Dow does not explicitly teach, but Arumugam, however, does teach:
Wherein the message comprises text indicating the condition to be fulfilled at the device associated with the recipient identifier (See at least Figure 5: The user device displays a message indicating an action that must be completed by the user [such as, "select (i) for game info"]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, Dow, and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.

Claim 21
	Regarding Claim 21, the combination of Adams and Kim does not explicitly teach, but Dow, however, does teach:
wherein the one or more VR elements comprises one or more customization selections received from the recipient device (See at least Col. 4, Line 45 - Col. 5, Line 2: The numeric encryption program generates a random keypad layout [i.e., customization selections] and sends the keypad layout to the user's augmented reality device. The keypad layout is utilized by the user's augmented reality device to display a randomized sequence of keys on the user's augmented reality device [i.e., the keypad layout is received by the user from the augmented reality device]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, and Dow in order to allow the secure use of devices having numeric keypad input interfaces by using an augmented reality device to overlay numbers on blank keys with a random order (Dow: Col. 2, Lines 18-33).

Claim 22
	Regarding Claim 22, the combination of Adams and Kim does not explicitly teach, but Dow, however, does teach:
wherein the one or more VR elements comprises one or more customization selections received from the remote sender device (See at least Col. 4, Line 45 - Col. 5, Line 2: The numeric encryption program generates a random keypad layout [i.e., customizations of the virtual reality experience] and sends the keypad layout to the user's augmented reality device [i.e., the keypad layout is received by the user’s augmented reality device from the numeric computing device]. The keypad layout is utilized by the user's augmented reality device to display a randomized sequence of keys on the user's augmented reality device).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Kim, and Dow in order to allow the secure use of devices having numeric keypad input interfaces by using an augmented reality device to overlay numbers on blank keys with a random order (Dow: Col. 2, Lines 18-33).


Response to Arguments
5.	Applicant’s arguments filed April 25, 2022 have been fully considered. 
Applicant’s arguments concerning the prior art rejection of the claims under 35 U.S.C. 103, including supposed deficiencies in the prior art references regarding the amended claims, are not persuasive.  Applicant is directed to the discussion of the references of record above in view of the amended claims and the prior art rejections pertaining thereto.  
Additionally, on page 6 of their remarks, the applicant argues, “By contrast, the information provided by the AR device in Kim is immediately displayed using the same AR equipment to the user. I.e., Kim does not have a remote sender device (or even any sender device) send data identifying an arrangement of interactive elements around the sender device to a recipient device. The camera and display in Kim are in the same AR device and are therefore located at the same location. As such, Kim does not teach "receiving, by a device associated with the remote sender device (remote sender device), electronic signals representing: data identifying an arrangement of interactive elements around the remote sender device, said data obtained by a sensor device associated with the sender.” The examiner respectfully disagrees.
Specifically, the examiner points to Paragraphs 217 and 218 of Kim which state that the mobile terminal (i.e., the sender device) captures an image of a target object and acquires AR (augmented reality) generation information used to access AR information. In other words, the mobile terminal receives data identifying interactive elements around the mobile terminal (also see Paragraphs 89 and 90 which describe the AR generation information). The examiner also points to Paragraph 222 of Kim which states that the mobile terminal may transmit the AR generation information to a different mobile terminal (i.e., a recipient device). Therefore, Kim teaches a “remote” mobile terminal device that identifies nearby objects in an augmented reality setting, and transmits data associated with the nearby objects to a different mobile terminal.
Additionally, on page 6 of their remarks, the applicant argues, “Dow also teaches generating "a random keypad layout using encryption technique" at column 4, line 45 - column 5, line 2. However, a random keypad layout is not the same as being based on data identifying the arrangement of interactive elements around the remote sender device. Even if it is a remote sender device that is generating the "random keypad layout using an encryption technique" (which Applicant does not necessarily agree), then this generation could not be based on data identifying the arrangement of interactive elements around the remote sender device. Doing so would not be "random" - certainly not random using any encryption technique. Therefore, Dow cannot be interpreted as generating customizations based on data identifying an arrangement of interactive elements around a remote sender device.” The examiner respectfully disagrees.
Specifically, the examiner notes that the random keypad layout (i.e., the customizations of the virtual reality experience) described by Dow are generated based on the layout of a physical keypad connected to the numeric computing device. Therefore, the randomization of the numbers of the keypad represents a customization of interactive elements around the numeric computing device (i.e., the physical keypad). The mere fact that the customizations are random does not disqualify Dow from teaching this limitation (i.e., the claims do not limit the customizations to non-random customizations).
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 U.S.C. 103 is maintained. 


Citation of Pertinent Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miryala (U.S. Pre-Grant Publication No. 20180181946): Describes a system for carrying out a transaction using augmented reality.
Jacobs (U.S. Pre-Grant Publication No. 20180181926): Describes a system that may provide an augmented environment that facilitates a transaction. The system may store profile data including user payment or user profile information. The system may then receive environmental data, and identify one or more action items in the environmental data.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696